J-S07036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 RICKY DAVID HALLIDAY, JR.             :
                                       :
                   Appellant           :   No. 426 MDA 2018

         Appeal from the Judgment of Sentence February 8, 2018
   In the Court of Common Pleas of Luzerne County Criminal Division at
                     No(s): CP-40-CR-0001384-2017


BEFORE:   OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

CONCURRING STATEMENT BY McLAUGHLIN, J.: FILED: APRIL 29, 2019

     I join the majority Memorandum except for footnote eight.




____________________________________
* Retired Senior Judge assigned to the Superior Court.